Order entered March 29, 2019




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01068-CR
                                      No. 05-18-01069-CR

                           ROBERT HOWARD GREEN, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 283rd Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F16-76425-T & F16-76426-T

                                            ORDER
       Before the Court is the March 27, 2019 request of court reporter Debi Harris for an

additional forty-five days in which to complete the reporter’s record. Rule 35.3 provides that

each extension “must not exceed 30 days.” TEX. R. APP. P. 35.3. However, in light of the

extraordinary circumstances presented in her request, we invoke rule 2 and suspend rule 35.3’s

operation in this case. See TEX. R. APP. P. 2. We ORDER the reporter’s record due on or before

May 15, 2019.

       We DIRECT the Clerk to send copies of this order to the Honorable Lela Lawrence

Mays, Presiding Judge, 283rd Judicial District Court; Debi Harris; and to counsel for all parties.

                                                       /s/   ROBERT D. BURNS, III
                                                             CHIEF JUSTICE